Citation Nr: 1521995	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO. 07-21 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a left ankle disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980, December 1992 to March 1993, and January 2003 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.


FINDING OF FACT

The most competent and probative evidence reflects that the Veteran's left ankle sprain with tendonitis was at least as likely as not caused by military service.


CONCLUSION OF LAW

The criteria for service connection for the left ankle disability have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA Duty to Notify and Assist

In the decision below, the Board has granted the Veteran's claim of entitlement to service connection for the left ankle disability.  Therefore, regardless of whether the VCAA duties to notify and assist have been met with respect to this issue no harm or prejudice to the Veteran has resulted.  As such, the Board concludes that any defect in providing notice and assistance to the Veteran is at worst harmless error in that it does not adversely affect the essential fairness of the Board's adjudication of the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.



II. Service Connection - Left ankle

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be established under 38 C.F.R. § 3.303(b) where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

To establish service connection on a direct basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

The Veteran has asserted that her current left ankle tendonitis and strain is the result of several in-service ankle injuries.  The October 2004 VA examination report reflects that she was diagnosed with left ankle sprain with tendonitis.  The Veteran has also reported spraining her ankle several times while on active duty.

The record also contains a September 2014 VA medical opinion.  The medical opinion reflects that the Veteran's left ankle disability was diagnosed within one year of separation and that the Veteran denied any left ankle injuries while not on active duty.  Based on a review of the record the examiner ultimately concluded that it was at least as likely as not that the Veteran's left ankle sprain with tendonitis was incurred in or caused by service.

The Board finds this opinion to be highly probative as it is consistent with the evidence of records.  Further, there is no adequate negative opinion of record.  The Veteran has consistently reported injuring her ankle during service and has not exaggerated or stretched the truth.  Further, her current disability was diagnosed within one year of separation.  Based on the above, the Board finds that the weight of the evidence is in the Veteran's favor.  Therefore, service connection for the left ankle disability is warranted.


ORDER

Entitlement to service connection for a left ankle disability, to include tendonitis and sprain, is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


